DETAILED ACTION
Applicant's amendment, filed 26 October 2021, is acknowledged.  Claims 1-27 and 42 have been cancelled.  Claims 28-30, 32, 33, 35, 41 have been amended.  No claims have been added.  Claims 28-41 and 43-47 are pending and under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Craig A Crandall on 06 January 2022.

The application has been amended as follows: 

IN THE CLAIMS:
28 (Currently Amended).   An isolated antibody, or an antigen-binding fragment thereof, which specifically binds human PD-L1 and comprises:  (a) the light chain CDR1, CDR2, and CDR3 sequences set forth in SEQ ID NO: 7, SEQ ID NO: 9, and SEQ ID NO: 10 and the heavy chain CDR1, CDR2, and CDR3 sequences set forth in SEQ ID NO: 2, SEQ ID NO: 3, and SEQ ID NO: 5;or (b) the light chain CDR1, CDR2, and CDR3 sequences set forth in SEQ ID NO: 8, SEQ ID 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment obviated the rejections of record.  The Examiner’s amendment corrects the conjunction between the two antibodies of claim 28.  The claims recite an antibody that binds human PD-L1 and that comprises six complementarity determining regions (CDRs) that are defined by particular amino acid sequences.  While the claims do not expressly recite that the CDRs are in variable regions, the definitions related to an antibody or antigen-binding fragment thereof at [037]-[039] indicate this.  A search of the prior art did not identify an antibody comprising either set of six CDR sequences.  Claims 28-41 and 43-47 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643